Citation Nr: 0912724	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.F., A.O., and T.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in May 2008.  Evidence pertinent to the 
matter on appeal was received contemporaneously with the 
veteran's May 2008 Board hearing, and the Veteran has waived 
initial RO consideration of this evidence.


FINDINGS OF FACT

1.  An unappealed July 2002 RO decision denied entitlement to 
service connection for Parkinson's disease.

2.  Evidence received subsequent to the July 2002 RO 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for Parkinson's disease, and 
raises a reasonable possibility of substantiating the claim.

3.  Competent medical evidence links the Veteran's 
Parkinson's disease to his military service and exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for Parkinson's disease is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the July 2002 RO decision is new 
and material, and the veteran's claim of service connection 
for Parkinson's disease is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Parkinson's disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has Parkinson's disease as a 
result of exposure to Agent Orange during service in Vietnam.

In light of the favorable decision to reopen and grant the 
claim of entitlement to service connection for Parkinson's 
disease, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in April 2006), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999).

A July 2002 RO decision denied service connection for 
Parkinson's disease.  The Veteran did not timely appeal the 
July 2002 rating decision, and it became final.  38 U.S.C.A. 
§ 7105.  The veteran subsequently filed an application to 
reopen the claim of service connection for Parkinson's 
disease in April 2006.  In a November 2006 rating decision, 
the RO reopened the claim but denied service connection for 
Parkinson's disease.

The evidence submitted since the July 2002 denial includes a 
May 2008 letter from a private medical professional (C.R., 
M.D., Ph.D.), self-described as a physician-scientist with a 
Ph.D. in Neurobiology.  The May 2008 letter essentially 
suggested a link between the Veteran's Parkinson's disease 
and exposure to Agent Orange during service.  The Board finds 
that the private physician's May 2008 letter's opinion 
pertains to an unestablished fact necessary to substantiate 
the claim, and that it raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence, 
when considered in conjunction with the record as a whole, is 
both new and material, and requires that the claim be 
reopened.

The Board will now consider the claim on the merits.

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era.  38 C.F.R. § 3.307(a)(6).  In the July 2002 
RO decision VA conceded that the Veteran was exposed to Agent 
Orange, and a VA Form 3101 dated in April 2002 listed the 
dates of the Veteran's service in Vietnam as March 3, 1969 to 
March 20, 1969, March 29, 1969 to April 16, 1969, May 9, 
1969, to June 4, 1969, and from June 25, 1969, to August 1, 
1969.  At his May 2008 Board hearing the Veteran essentially 
testified (May 2008 Board hearing transcript, pages 3-4) that 
he would fly from Japan to Vietnam for a few weeks at a time 
and serve as a jet mechanic at an airbase.  He indicated that 
he served near the areas where planes were loaded with 
chemicals and he further stated that the area around the 
airbase had been defoliated.  An October 2001 VA neurology 
record reveals that the Veteran stated that he served in Da 
Nang.

While the Veteran has shown service in Vietnam in this case, 
the Board notes that Parkinson's disease is not one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  As such, 
the provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 
3.309(e) can not be used as a basis to grant service 
connection in this case.

While the presumptive basis for the granting of service 
connection for Parkinson's disease can not be used in this 
case, this does not end the Board's analysis of whether the 
Veteran is otherwise entitled to service connection for 
Parkinson's disease.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection relating to Agent Orange 
exposure, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records reveal no complaints or findings 
related to any neurological disability.  The Veteran's 
January 1972 service discharge examination reflects that the 
Veteran's neurologic system was clinically evaluated as 
normal.  The Veteran was born in August 1948, and private 
medical records reveal that he was diagnosed with 
questionable Parkinson's disease in April 2000 and 
Parkinson's disease in June 2000.

In a May 2008 letter, C.R., MD, Ph.D., noted, in the opening 
paragraph, that his letter specifically pertained to the 
Veteran's case.  Dr. R. indicated that he had undertaken a 
study analyzing a possible link between exposure to Agent 
Orange and Vietnam Veterans who had developed Parkinson's 
disease.  Dr. R. noted that among the study population (110 
Vietnam Veterans who were deployed to Vietnam between 1967 
and 1973), early onset Parkinson's disease was common.  Dr. 
R. essentially stated that the connection between military 
service and Parkinson's disease (among those such as the 
Veteran, who had early onset Parkinson's disease and exposure 
to Agent Orange in Vietnam) was not coincidental, but likely 
represented an increased risk of Parkinson's disease.

In considering Dr. R's May 2008 letter, the Board notes that, 
unlike the multiple medical articles and medical abstracts 
submitted in support of the Veteran's claim, the study and 
research items referenced in the May 2008 letter do provide 
more than speculative, generic statements not relevant to the 
Veteran's claim.  Sacks v. West, 11 Vet. App. 314, 316- 17 
(1998).  Instead, facts of the Veteran's specific case, such 
as the early onset of his Parkinson's disease, reveal that 
the Veteran's case was discussed in a more than a generic 
manner.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  It is 
clear from Dr. R.'s letter and Board hearing testimony (May 
2008 Board hearing testimony transcript, page 16) that the 
May 2008 letter pertained (albeit not exclusively) to the 
Veteran.

As for the probative value of the May 2008 opinion, the Board 
again notes that the author of the opinion is a physician 
with a PhD. in Neurobiology.  Dr. R. referenced multiple 
medical studies and medical literature in support of his 
opinion and also provided a rationale for his opinion.  While 
not enough to provide a grant of service connection in and of 
itself, the Board notes that the comments made by a VA 
physician in an addendum to an October 2001 neurology 
examination do not contradict the comments or opinion 
expressed by Dr. R.

In short, there is competent medical evidence causally 
relating the Veteran's Parkinson's disease to his military 
service.  While it may be argued that the competent evidence 
is in equipoise as to whether the Veteran has Parkinson's 
disease related to his military service, in such cases, doubt 
is resolved in the Veteran's favor, 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service 
connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


